Title: To James Madison from James Simpson, 28 October 1806
From: Simpson, James
To: Madison, James



TriplicateNo: 118
Sir
Tangier 28th October 1806

I had the honour of addressing you No. 116 on the 2d. this Month in triplicate by way of Cadiz and Gibraltar.  No. 117 served to advise a draft for twelve hundred dollars on Account of Contingent Expences.  I have not since been honoured with any of your Commands.
A Brig having touched here to land some Goods and Passengers from Leghorn and to proceed to Baltimore, I seize the opportunity to acquaint you that the Swedes and Englishmen redeemed at Widnon by the Governour of Tarsidaunt mentioned in No. 116 have arrived here and been delivered to their respective Consuls.
Hitherto these Gentlemen have only paid their travelling expences and gratification to the Alcaydes and Soldiers, sent with the Sailors by the Emperour from Rhabat and by Sidy Muhammed Selawy from Larach.  The Swedish Consul having some time back offered the Arabs three hundred dollars each for his people, it is pretended that sum was paid for them.  Two of the English, natives of Gibraltar, having acquired the language insist that only One hundred and Eighty dollars each was paid for them, and that they were present when the Agreement was made
We are anxious to know what Account the Governour of Tarsidaunt may exhibit: The Emperour having met those people at Rhabat when so far on his Journey to Morocco, may be the cause of its not having yet reached Tangier.
I am concerned to tell you that all those Men assert Mr. Seavers had again attempted an escape, in Company this time with a Spaniard and that they had been detained by a Cabilla or Family of Arabs about half way between Widnon and Sta. Cruz, in order to their being restored to their former Masters.  I dread the consequences of this Repetition of a measure so likely to provoke the Moors to vengeance.  My only hope is, that he will not have long to indure the additional sufferings he may be made to undergo as the intelligence of money being lodged at Mogadore for his Redemption, ought to have reached Widnon soon after he would be carried back to that place.
The Emperour as I have said has gone up to Morocco, where he will no doubt pass Rhamadan and probably the Winter.
Still without any intelligence of the Franklin, I now hope they have gone on to Tunis without touching at any Port in the vicinity of the Straits.  The Vessel this goes by is the fourth American has lately been in this Country Freighted by Moors.
It is with great concern I find myself without any answer to what I took the liberty of writing you on subject of my private concerns in No. 105 the 21st January last.  Whilst Justice to myself and Family compells me to revive the subject, respect restrains me from saying more than to entreat you would be pleased to relieve me from the state of anxious concern a matter of such magnitude as it has now become, must necessarily have created and rendered ever present in my Mind.
The period having come around when I have been accustomed to draw on Account of Sallary, computing from the time I entered upon the Duties of the Office, I purpose under tomorrows date to draw a Bill for two thousand dollars to order of Mr. Richd. W Meade which I beg to request may be paid and charged to me accordingly.  I have the honour to be with every sentiment of Respect and Consideration Sir Your Most Obedient and Most Humble Servant

James Simpson

